Case 1:18-cr-00101-HG Document 83 Filed 02/06/20 Page 1 of 1   PageID #: 334

                               MINUTES



CASE NUMBER:        CR 18-00101HG-002

                    CR 19-00088HG
CASE NAME:          UNITED STATES OF AMERICA v. (02) LYNDIE
                    KAUHI

                    UNITED STATES OF AMERICA v. LYNDIE KAUHI
ATTY FOR PLA:       Rebecca Ann Perlmutter, AUSA
ATTY FOR DEFT:      Clarence McCurdy Virtue, Esquire


     JUDGE:    Helen Gillmor            REPORTER:      Ann B. Matsumoto

     DATE:     02/06/2020               TIME:          3:05 PM-3:18 PM


COURT ACTION:     EP        STATUS CONFERENCE

Defendant LYNDIE KAUHI is present, in custody.

Discussion held.

Defendant LYNDIE KAUHI no longer wishes to file further
pleadings. Defense counsel informed the Court that he
reviewed the transcript of the hearing held on December 30,
2019 with Defendant. Mr. Virtue believes that his client
LYNDIE KAUHI is competent and does not need a mental
examination. The Government concurs.

Based on defense counsel’s request as to CR 19-00088HG
UNITED STATES OF AMERICA v. LYNDIE KAUHI, Sentencing is set
for February 20, 2020 at 1:30 PM before the Honorable Helen
Gillmor.

Defendant LYNDIE KAUHI is remanded into the custody of the
United States Marshals Service.


Submitted by: Mary Feria, Courtroom Manager
